Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rakesh Mehta on July 15, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A method of using a first low-dust1, wall-repair compound composition that has low-dust property, said method comprising:
(I)	applying said wall-repair composition to a wallboard panel;
(II)	allowing said wall-repair composition to dry; and
(III)	sanding said dried composition;
wherein said wall-repair composition comprises a dust reduction additive emulsified powder made from an emulsion comprising colloidally-protected wax-based (CPWB) microstructure, wherein the CPWB microstructure comprises:
-crystalline wax component, a non-micro-crystalline wax component, and a combination thereof, wherein said micro-crystalline wax component comprises at least one linear alkane wax defined by the general formula CnH2n+2, where n ranges from 13-80, wherein said non-micro-crystalline wax component comprises at least one wax selected from the group consisting of animal-based wax, plant-based wax, mineral wax, synthetic wax, a wax containing organic acids and/or esters, anhydrides, an emulsifier containing a mixture of organic acids and/or esters, and combinations thereof; and
(B)	a polymeric shell, wherein said polymeric shell comprises at least one polymer selected from the group consisting of polyvinyl alcohol, polyvinyl alcohol copolymers, polyvinyl alcohol terpolymers, polyvinyl acetate, polyvinyl acetate copolymers, polyvinyl acetate terpolymers, cellulose ethers, polyethylene oxide, polethyleneimines, polyvinylpyrrolidone, polyvinylpyrrolidone copolymers, polyethylene glycol, polyacrylamides and poly(N-isopropylamides), pullulan, sodium alginate, gelatin, starches, and combinations thereof.

Claim 5 is amended as follows:
5.	(Currently Amended) The method as recited in Claim 1, wherein said polymeric shell comprises [[at least]] polyvinyl alcohol. 

Claim 15 is amended as follows:
15.	(Currently Amended) A method for reducing the quantity of dust generated by a wall-repair-compound composition, said method comprising the steps of:
a binder, and at least one of a defoamer, wetting agent, preservative, fungicide, thickener, non-leveling agent, surfactant, and a solvent;
(II)	subsequently adding a sufficient quantity of a dust-reduction additive emulsified powder to said first wall-repair compound composition to reduce the quantity of dust generated by sanding the first wall-repair compound composition by at least 5% of the quantity of dust generated upon sanding of a second wall-repair compound composition having the same composition as said first wall-repair compound, but not comprising said dust reduction additive;
wherein said dust reduction additive emulsified powder is made from an emulsion comprising colloidally-protected-wax-based (CPWB) microstructure, wherein the CPWB microstructure comprises:
(A) 	a wax core, wherein said wax core comprises a micro-crystalline wax component, a non-micro-crystalline wax component, and a combination thereof, wherein said micro-crystalline wax component comprises at least one linear alkane wax defined by the general formula CnH2n+2, where n ranges from 13-80, wherein said non-micro-crystalline wax component comprises at least one wax selected from the group consisting of animal-based wax, plant-based wax, mineral wax, synthetic wax, a wax containing organic acids and/or esters, anhydrides, an emulsifier containing a mixture of organic acids and/or esters, and combinations thereof; and
(B)	a polymeric shell, wherein said polymeric shell comprises at least one polymer selected from the group consisting of polyvinyl alcohol, polyvinyl alcohol copolymers, polyvinyl alcohol terpolymers, polyvinyl acetate, polyvinyl acetate copolymers, polyvinyl acetate terpolymers, cellulose ethers, polyethylene oxide, polethyleneimines, polyvinylpyrrolidone, 
(III)	applying said first wall-repair composition to a wallboard panel;
(IV)	allowing said first wall-repair composition to dry; and
(V)	sanding said dried composition.
Claim 16 is amended as follows:
16.	(Currently Amended) The method as recited in claim 15, wherein said first [[low-dust,]] wall-repair compound is a first joint compound or a first spackling compound; and said second wall-repair compound is a second joint compound or a second spackling compound.

Claim 17 is amended as follows:
17.	(Currently Amended) The method [[for reducing the quantity of dust generated by a wall-repair-compound composition,]] as recited in Claim 15, wherein the quantity of dust generated in the sanding step is reduced by at least 80% of the quantity of dust generated upon sanding of said second wall-repair compound composition having the same composition as said first [[low-dust,]] wall-repair compound, but not comprising said dust reduction additive emulsified powder.

Claim 18 is amended as follows:
18.	(Currently Amended) The method as recited in Claim 17, wherein said first [[low-dust,]] wall-repair compound is a first joint compound or a first spackling compound; and said second wall-repair compound is a second joint compound or a second spackling compound.

Claim 19 is amended as follows:
19.	(Currently Amended)  The method for [[reducing the quantity of dust generated by a wall-repair compound composition,]] as recited in Claim 15, wherein the quantity of dust generated in the sanding step is reduced by at least 80% of the quantity of dust generated upon sanding of said second wall-repair compound composition having the same composition as said first [[low-dust,]] wall-repair compound, but not comprising said dust reduction additive emulsified powder.

Claim 20 is amended as follows:
20.	(Currently amended) The method as recited in claim 19, wherein said first [[low-dust,]] wall-repair compound is a first joint compound or a first spackling compound; and said second wall-repair compound is a second joint compound or a second spackling compound.

Claim 22 is amended as follows:
22.	(Currently Amended) The method as recited in Claim 21, wherein said first, low-dust compound is a first joint compound or a first spackling compound.

3.	There are no claims to be renumbered.  Claims 1-22 remain as “Claims 1-22”.

Reasons for Allowance
4.	 Claim 15 was amended to include limitations supported at Pages 7-9, Paragraphs [0035]-[0041], of the specification as originally filed.  Thus, no new matter is present. 
	See Claim Amendment filed 07/01/2021.

	See Claim Amendment filed 07/01/2021.
	See also Examiner’s Amendment dated 07/15/2021.
6.	The 112(b) rejection set forth in Paragraph 5 of the previous Office action mailed 01/01/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 1, 15, 17, and 19 to provide the same with clarity.
	See Claim Amendment filed 07/01/2021.
	See also Examiner’s Amendment dated 07/15/2021.
7.	The obviousness-type double patenting rejection based on the claims of US Patent no. 10,329,203 (in view of Immordino, Jr. et al., US 6,673,144); US Patent no. 10,801,217 (in view of Immordino, Jr. et al., US 6,673,144); and co-pending US Application no. 16/531,507 (corresponding to US PG PUB 2020/0131411) set forth in Paragraphs 7-9 of the previous Office action mailed 01/01/2021 are no longer applicable and thus, withdrawn because the applicants submitted terminal disclaimers on 07/01/2021 and 07/15/2021.
8.	The present claims are allowable over the prior art reference of record, namely, Ayambem et al. (US 2020/01314112).  
9.	In light of applicants’ statement provided at Page 2 of the Supplemental Response submitted on 07/15/2021, the 102 rejection based on Ayambem et al. set forth in Paragraph 11 of the previous Office action mailed 01/01/2021 is no longer applicable and thus, withdrawn. 


Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the claimed term “low-dust” joint compound is defined as a joint compound comprising DRA powder comprising wax, in which the dust formation in form of airborne particles is lower than the same joint compound not comprising the DRA powder (see Paragraph [0095] of applicants’ published application, i.e., US PG PUB 2020/0123407).
        2 Ayambem et al. (US 2020/0131411) is derived from continuation of application no. 15/274,258 (also published as US Patent 10,370,566) and provisional application no. 62/232,032 having a filing date of09/24/2015. Both the patent and the provisional application also provide written descriptive support for the subject matter claimed in Ayambem et al. (US 2020/0131411).